 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:15-cr-0046 CKD GEB P
12                        Respondent,
13            v.                                        ORDER
14    GABRIELA CARTER,
15                        Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct her sentence pursuant to 28 U.S.C. § 2255. Under Rule 4 of the Rules Governing Section

19   2255 Cases, the court must review all § 2255 motions and summarily dismiss any motion if it is

20   plain that the movant is not entitled to relief. The court has conducted that review and finds that

21   summary dismissal of the § 2255 motion is not appropriate. Therefore, respondent will be

22   directed to file a response.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Respondent is directed to file an answer within sixty days of this order. See Rule 4,

25   Rules Governing Section 2255 Proceedings.

26          2. Respondent shall include with the answer any and all transcripts or other documents

27   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

28   Section 2255 Proceedings.
                                                       1
 1           3. Movant’s traverse, if any, is due on or before thirty days from the date respondent’s

 2   answer is filed.

 3   Dated: August 26, 2019
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     cart0046.200
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
